Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Spangler on 8/17/2022.
The application has been amended as follows: 
22. (Currently Amended) A method of equipping a stringed musical instrument having a body and a neck with a pitch changer system, comprising the steps of: 
creating a lever assembly bore in the body of the stringed musical instrument dimensioned to receive a lever assembly; 
creating a lever tensioning system bore in the body of the stringed musical instrument dimensioned to receive a lever tensioning system; 
installing said [[integrated]] lever assembly within said lever assembly bore, said lever tensioning system within said lever tensioning system bore, and a saddle assembly to a saddle mounting plate; and 
interconnecting said pitch changer system such that, during use, an application of force to said lever temporarily changes the pitch of a string coupled to the saddle assembly.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for a pitch changer system for a stringed musical instrument having a body and a neck, comprising: 
an integrated lever assembly, a lever tensioning system, and a rotating saddle each configured to be mounted to a body of said stringed musical instrument; said integrated lever assembly including: 
a plate having an upper surface, a lower surface, a bearing housing extending from the lower surface, and a plurality of apertures extending between the upper and lower surface, the plurality of apertures including a lever aperture and an adjustment member aperture; 
a lever having a lever shaft and a lever arm, the lever shaft extending through said lever aperture and configured to be rotationally moved within the bearing housing of the mounting plate, the lever arm extending from the lever shaft; and 
a rotation adjustment assembly to selectively adjust a rotational range of said lever, wherein said rotation adjustment assembly includes an adjustment member that extends through said adjustment member aperture of said mounting plate; and 
said lever tensioning system configured to adjust a tension level of said lever of said integrated lever assembly, wherein applying force to move said lever arm in a first direction forces said rotating saddle into rotation to elongate and thereby temporarily change the pitch of a string coupled to said rotating saddle..
The closest related prior art is to Glaser 1 (U. S. Patent 4,354,417), Fender (3,686,993), and Glaser 2 (U. S. Patent 10,810,977).  The current application is a continuation of app 17/023,634, now patent 11,151,969, Glaser 3. Glaser 1 and Fender each teach an integrated lever system that include a plate and apertures from the lever.  Glaser 1 teaches multiple apertures for levers.  Glaser 2 and Fender each teach a plate with one aperture for lever. Glaser 2 teaches a bearing connected to the plate. The plate cited by the inventor cites the plurality of apertures including an adjustment member.  Claim also recites a rotation adjustment assembly to selectively adjust a rotational range of said lever, wherein said rotation adjustment assembly includes an adjustment member that extends through said adjustment member aperture of said mounting plate.  Glaser 2 and 3 teach an adjustment aperture. Glaser 3 teaches in figure 8 an adjustment member extends through the aperture and claims in claim 1.  However, claim 1 of the parent case cites more limitations than the claim 1 of the instant case, so the current case is not double patenting of the parent case.  As such claim 1 is considered non-obvious in view of the closest related prior and is considered patentable. 
Claims 2-13 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 14 is allowable for a pitch changer system for a stringed musical instrument having a body, a neck, and a saddle mounting plate attached to the body, the pitch changer system comprising: 
a lever assembly configured to be mounted to said body of said stringed musical instrument, said lever assembly including a lever rotatably coupled to a mounting plate;
a reversable saddle assembly configured to be mounted to a saddle mounting plate, said reversable saddle assembly including: 
a saddle block including a static saddle and a hinge block, said saddle block being height adjustable and longitudinally adjustable relative to said saddle mounting plate, wherein said static saddle is dimensioned to have a first string of said instrument extending thereover during use; and
a rotating saddle configured to be hingedly coupled to said hinge block, said rotating saddle including a string aperture dimensioned to receive a second string of said instrument, wherein said rotating saddle may be selectively reversed relative to said hinge block such that said saddle block may be reversed to thereby use said static saddle for said second string of said instrument and said rotating saddle for said first string of said instrument; and
a lever tensioning system configured to be mounted to said body of said stringed musical instrument, wherein applying force to move said lever in a first direction forces said rotating saddle into rotation to elongate and thereby temporarily change the pitch of a string coupled to the rotating saddle.  
The references applied to claim 1, also apply to claim 14.  Glaser 1, Fender and Glaser 2, do not teach the claimed invention.  Claim 14 closely relates to claim 13 of the parent case cites more limitations than the claim 14 of the instant case, so the current case is not double patenting of the parent case.  As such claim 14 is considered non-obvious in view of the closest related prior art and is considered patentable. 
Claims 15-21 are allowable for dependence on the allowable independent claim 14 and for the citation of further distinguishing subject matter.
Claim 22 is allowable for a method of equipping a stringed musical instrument having a body and a neck with a pitch changer system, comprising the steps of: 
creating a lever assembly bore in the body of the stringed musical instrument dimensioned to receive a lever assembly; 
creating a lever tensioning system bore in the body of the stringed musical instrument dimensioned to receive a lever tensioning system; 
installing said integrated lever assembly within said lever assembly bore, said lever tensioning system within said lever tensioning system bore, and a saddle assembly to a saddle mounting plate; and 
interconnecting said pitch changer system such that, during use, an application of force to said lever temporarily changes the pitch of a string coupled to the saddle assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 17, 2022